DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2021 and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,113,480 in view of Sennrich et al. and Varjokallio et al. The claim in the patent is narrower than the claims in the application and could be used to reject those claims in view of Sennrich et al. and Varjokallio et al.
Claims 6, 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,113,480 in view of Sennrich et al. and Varjokallio et al. The claim in the patent is narrower than the claims in the application and could be used to reject those claims in view of Sennrich et al. and Varjokallio et al.
Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,113,480 in view of Sennrich et al. and Varjokallio et al. The claim in the patent is narrower than the claims in the application and could be used to reject those claims in view of Sennrich et al. and Varjokallio et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sennrich et al. (Non-Patent Literature “Neural Machine Translation of Rare Words with Subword Units”, listed in IDS dated 10/25/2021) in view of Varjokallio et al. (Non-Patent Literature “A Toolkit for Efficient Learning of Lexical Units for Speech Recognition”).
As per claims 1, 8 and 15, Sennrich et al. discloses:
A method of generating an output sequence of words that represents a second sequence of words that is a translation of a first sequence of words from a source language into a target language (Abstract), the method comprising: 
obtaining the first sequence of words in the source language (Sections 4 & 4.1 – sequences of words are input); 
dividing the modified sequence of words into wordpieces using a wordpiece model (Sections 3 and 4.1 – the words are divided into subwords); 
generating, from the wordpieces, an input sequence of input tokens for a neural machine translation system (Section 3.2 – the subwords are encoded using Byte Pair Encoding); and 
generating an output sequence of words using the neural machine translation system based on the input sequence of input tokens, wherein the output sequence of words represents the second sequence of words that is a translation of the first sequence of words from the source language into the target language (Sections 2 and 4.2 – a neural machine translation is generated using the encoded subwords).
Sennrich et al. fails to disclose but Varjokallio et al. in the same field of endeavor teaches:
generating a modified sequence of words in the source language by inserting a word boundary symbol only at the beginning of each word in the first sequence of words and not at the end of each word (Section 3 and Table 1 – the word boundary symbols are placed only at the beginning of each word); 
It would be obvious for a person with ordinary skill in the art to modify the method, system and computer readable media of Sennrich et al. with the boundary symbol of Varjokallio et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 8 is directed to a generic computer implementing the method of claim 1, so is rejected for similar reasons.
Claim 15 is directed to computer readable media containing instructions to cause a processor to execute the method of claim 1, so is rejected for similar reasons.

As per claims 2, 9 and 16, the combination of Sennrich et al. and Varjokallio et al. teaches all of the limitations of claims 1, 8 and 15 above. Sennrich et al. in the combination further discloses:
the wordpiece model comprises a vocabulary with a predetermined number of basic characters and one or more special designated characters (Section 3.2 – Byte Pair encoding).

As per claims 3, 10 and 17, the combination of Sennrich et al. and Varjokallio et al. teaches all of the limitations of claims 1, 8 and 15 above. Sennrich et al. in the combination further discloses:
the wordpiece model is shared between the source language and the target language (Section 3 – Subword Translation – Named entities, cognates and loanwords are all shared).

As per claims 4, 11 and 18, the combination of Sennrich et al. and Varjokallio et al. teaches all of the limitations of claims 1, 8 and 15 above. The combination discloses the claimed invention except for the vocabulary size.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the size of the vocabulary, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sennrich et al. (Non-Patent Literature “Neural Machine Translation of Rare Words with Subword Units”, listed in IDS dated 10/25/2021) and Varjokallio et al. (Non-Patent Literature “A Toolkit for Efficient Learning of Lexical Units for Speech Recognition”) in view of Zhou et al. (Non-Patent Literature “Deep Recurrent Models with Fast-Forward Connections for Neural Machine Translation”, listed in IDS dated 10/25/2021).
As per claims 5, 12 and 19, the combination of Sennrich et al. and Varjokallio et al. discloses all of the limitations of claims 1, 8 and 15 above. The combination fails to disclose, but Zhou et al. in the same field of endeavor teaches:
an encoder neural network (Figure 2 — there is both an encoder and decoder neural network) comprising: 
an input forward long short-term memory (LSTM) layer configured to process each input token in the input sequence in a forward order to generate a respective forward representation of each input token (Figure 2 and Section 3.1, Encoder - The LSTM layers are stacked as an interleaved bi-directional encoder. The two columns of stacked LSTM layers each process the word representation sequence in different directions), 
an input backward LSTM layer configured to process each input token in the input sequence in a backward order to generate a respective backward representation of each input token (Figure 2 and Section 3.1, Encoder — The LSTM layers are stacked as an interleaved bi-directional encoder. The two columns of stacked LSTM layers each process the word representation sequence in different directions), 
a combining layer configured to, for each input token in the input sequence, combine the forward representation of the input token and the backward representation of the input token to generate a combined representation of the input token (Section 3.1, Interface — For Deep-Att, the 4 output vectors are concatenated), and 
a plurality of hidden LSTM layers configured to process each combined representation in the forward order to generate a respective encoded representation of each of the input tokens in the input sequence (Figure 2 and Section 3.1, Encoder — The LSTM layers are stacked as an interleaved bi-directional encoder. The two columns of stacked LSTM layers each process the word representation sequence in different directions); and a 
decoder subsystem configured to receive the respective encoded representation of each of the input tokens in the input sequence and to process the encoded representations to generate the output sequence (Figure 2 and Section 3.1, Decoder).
It would be obvious for a person with ordinary skill in the art to modify the method, system and computer readable media of Sennrich et al. and Varjokallio et al. with the neural network of Zhou et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 6, 13 and 20, the combination of Sennrich et al., Varjokallio et al. and Zhou et al. discloses all of the limitations of claims 5, 12 and 19 above. Zhou et al. in the combination further discloses:
a decoder neural network (Figure 2), the decoder neural network comprising: 
a plurality of LSTM layers arranged in a stack one on top of the other and configured to, for each of a plurality of positions in the output sequence (Figure 2 and Section 3.1, Decoder — There is a single layer of stacked LSTM layers) : 
receive an attention context vector and an output token at a preceding position in the output sequence (Figure 2 and Section 3.1, Interface & Decoder — The target word embedding and a soft attention mechanism are inputs to the decoder), and 
process the attention context vector and the output token at the preceding position in the output sequence to generate an LSTM output for the position (Figure 2 and Section 3.1, Interface & Decoder — The target word embedding and a soft attention mechanism are inputs to the decoder), and 
a softmax output layer, the softmax output layer configured to, for each of the plurality of positions, receive the LSTM output for the position and to generate a respective score for each output token in a vocabulary of output tokens (Figure 2 and Section 3.1, Decoder — The decoders final layer is a softmax layer).

As per claims 7 and 14, the combination of Sennrich et al., Varjokallio et al. and Zhou et al. discloses all of the limitations of claims 6 and 13 above. Zhou et al. in the combination further discloses:
an attention subsystem, wherein the attention subsystem is configured to, for each of the plurality of positions: 
receive an attention input comprising a bottom layer output generated by a bottom LSTM layer in the stack of LSTM layers in the decoder neural network for the preceding position; and 
process the attention input to generate the attention context vector (Figure 2 and Section 3.1, Interface & Decoder).

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677